Citation Nr: 1417961	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2012, and a copy of the hearing transcript is of record.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's erectile dysfunction is due to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The Veteran has erectile dysfunction that is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

In October 2009, the Veteran filed claims for service connection for DM, peripheral neuropathy secondary to DM, and ED secondary to DM.  Submitted in support of his claims were private treatment reports dated from July 1992 to July 1999.  A medical history report dated in October 1999 noted a history of kidney stones "7 years ago."  A November 2000 treatment record assesses DM and notes "new diagnosis."  Treatment records continue to reflect DM, "under control," as well as a history of hypertension and hyperuricemia.  In October 2006, the Veteran complained of back pain with radiation to his thigh.  In January 2008, the Veteran was diagnosed with ED and prescribed Cialis.  He also complained of radicular pain in his right arm.  In February 2008, the Veteran stated that Cialis was not helping.  He also complained of right arm pain radiating from his neck.  The Veteran received a new diagnosis of hypogonadism.  

The Veteran was afforded a VA examination in connection with his claims in February 2010.  Regarding the Veteran's ED, the examiner noted the following:  no history of trauma or surgery affecting the penis or testicles; history of local disease including kidney and bladder stones and of systemic diseases affecting sexual function including endocrine with DM and hypogonadism with low testosterone level and vascular disease with hypertension; no history of neurologic, infections, or psychological disease; the Veteran can still achieve erections with the use of medication; can still achieve normal ejaculation.  The examiner diagnosed DM, peripheral neuropathy in all 4 extremities, and ED.  The examiner opined that it was less likely than not that the ED was caused by or a result of his DM since he has numerous other causes for ED, as well as the use of medications with the adverse effect of ED.

In a February 2010 rating decision, the RO granted service connection for DM II, as well as for peripheral neuropathy for the upper and lower bilateral  extremities secondary to DM II, and denied service connection for ED as secondary to DM II.  

In a March 2010 statement, the Veteran noted that he recalls having kidney stones 20 years ago.  He had no problem with ED then and for years after.  He also stated that his ED began after his diabetes was diagnosed.

In June 2010, the Veteran submitted a statement from his treating physician which opined that the Veteran's ED was caused by his DM.

Thereafter, the Veteran was afforded a second VA examination with the VA examiner who conducted the February 2010 examination.  The examiner affirmed his February 2010 and reiterated his rationale, further adding that the private examiner did not consider all of the Veteran's potential etiologies, as evidenced by his failure to note that the Veteran is prescribed testosterone supplements for hypogonadism (an important etiology for ED).

In the Veteran's January 2012 formal appeal, the Veteran argued that his kidney stones and hypogonadism were not contributing factors because his kidney stones resolved far before his diagnosis of ED, and his diagnosis of hypogonadism antedated his diagnosis of ED.

At the Veteran's April 2012 hearing, his representative submitted a journal article discussing a study that states that peripheral neuropathy was very common in men with ED and suggested that it was a risk factor for ED.

Upon review of the evidentiary record, the Board finds that the evidence supports the Veteran's claim of service connection for ED on a secondary basis.  At the outset, the Board notes that the medical evidence of record establishes a current diagnosis of ED.  In addition, as stated above, the Veteran is service connected for DM; he is also service connected for upper and lower extremity neuropathy.  Thus, these elements of the secondary service connection claim have been satisfied.  The question for consideration is whether his ED is related to a service-connected disability.

There are conflicting medical opinions on this point.  The Veteran's private treating physician opined that DM is the cause of the Veteran's ED.  On the other hand, the VA examiner opined that the Veteran had a number of factors that were significant in terms of potentially contributing to the cause of ED.

Given the above, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's ED was caused by his service-connected DM.  While the VA examiner indicates that the Veteran's ED was caused by many factors, he does not rule out diabetes as one of the causative factors.  In fact, he appears to include it.  Moreover, the Veteran's treatment records show that hypogonadism was diagnosed after the Veteran was diagnosed with ED.  In addition, the Veteran has consistently stated, and his treatment records reflect, that a single episode of kidney stones resolved many years before his diagnosis of ED.  In fact, a medical history report suggests that he last had kidney stones in 1992.  Finally, evidence of record suggests that the Veteran's service-connected peripheral neuropathy is one potential cause of the Veteran's ED.  Thus, the Board finds that, with application of the doctrine of reasonable doubt, service connection for ED on a secondary basis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for erectile dysfunction as secondary to service-connected diabetes mellitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


